Citation Nr: 1817099	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal acid reflux disease (GERD).

2.  Entitlement to an initial compensable rating for allergic rhinitis and sinusitis with deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine E. Grossman


INTRODUCTION

The Veteran served in active duty service in the U.S. Army from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office RO in North Little Rock, Arkansas.

In August 2016, the Board remanded the issues of entitlement to service connection for GERD and entitlement to an initial compensable rating for allergic rhinitis and sinusitis with deviated septum to obtain addendums to the April 2014 examination reports for these two issues.  In November 2016, the Veteran was afforded new VA examinations for her claim for service connection for GERD and as well as her claim for entitlement to an initial compensable rating for allergic rhinitis and sinusitis with deviated septum.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).

In September 2014, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran's current gastroesophageal reflux disorder (GERD) had its onset in service.

2.  The Veteran does not have a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.
	
3.  The Veteran has no nasal polyps associated with her service-connected allergic rhinitis.

5.  The Veteran has three, but no more, non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge, but not more than three incapacitating episodes per year requiring prolonged antibiotic treatment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for an initial 10 percent rating for allergic rhinitis and sinusitis with deviated septum have been met 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.97 DCs 6502, 6513, 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection for GERD 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.    

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that her GERD began while in active duty service.

First, according to the November 2016 VA examination for esophageal conditions (including GERD, hiatal hernia and other esophageal disorders), the Veteran has a current diagnosis of GERD.

Second, there is evidence of an in-service disease or injury.  The Veteran claims that she first suffered gastroesophageal problems while in service around the time of her pregnancy.  A review of the Veteran's service treatment records reveals that she complained of and was treated for, general indigestion problems during pregnancy.  As the Veteran's lay statements regarding her gastroesophageal problems while during her military service are consistent with her service treatment records, the Board acknowledges that the Veteran's lay statements are competent and credible.  Therefore, the second element of service connection is met.

Consequently, the only remaining question is whether the Veteran's current GERD is related to the gastroesophageal problems the Veteran suffered while she was in service.  With respect to a nexus, a physician from Family Medicine Clinic in Little Rock Air Force Base, Arkansas reviewed the Veteran's medical records and stated that she was first treated for concerns of heartburn in 1992, 1993, and 1996.  The physician opined that "as the patient clearly had encounters related to ongoing chronic GERD which occurred while the patient was enrolled in active duty military service, it seems clear to me that her GERD was - and should now be considered - service related."  The Board notes that the evidence of record includes a negative November 2016 nexus opinion.  However, as the evidence is at least in equipoise, the Board finds that the third element of service connection is met. 

Resolving all doubt in the Veteran's favor, service connection for GERD is warranted.

Increased Rating for Allergic Rhinitis and Sinusitis with Deviated Septum

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Veteran's service-connected allergic rhinitis and sinusitis with deviated septum on appeal has not materially changed and a uniform evaluation is warranted.    

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected allergic rhinitis and sinusitis with deviated septum has been evaluated under Diagnostic Codes 6502-6513. Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.   38 C.F.R. § 4.27 (2017). 

Under Diagnostic Code 6502, governing evaluations for a deviated septum, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

Diagnostic Code 6513 governs the evaluation for chronic maxillary sinusitis. The Board notes that the rating schedule evaluates all forms of sinusitis - pan sinusitis, ethmoid, frontal, maxillary, and sphenoid - under the same general rating criteria. See 38 C.F.R. § 4.97, Diagnostic Codes 6510-14. Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis that is detected by x-ray only. See 38 C.F.R. § 4.97, Diagnostic Codes 6510-14. A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician. Id.

While the Veteran is not currently rated under Diagnostic Code 6522, the Board will also consider whether the Veteran is entitled to a compensable disability rating under Diagnostic Code 6522 governing allergic rhinitis.  38 C.F.R. § 4.97, DC 6522.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is assigned a 10 percent evaluation.  Allergic Rhinitis with polyps is assigned a 30 percent evaluation.  Id.

The relevant evidence of record includes the Veteran's lay statements, medical treatment records, and March 2010, April 2014, and November 2016 VA examinations.

To determine the current severity of the Veteran's service-connected allergic rhinitis and deviated septum, the Board turns to the results of the Veteran's most recent VA examination in November 2016.  In the November 2016 VA examination for Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx, the Veteran was diagnosed with allergic rhinitis.  The examiner noted that there was not a greater than 50 percent obstruction of the nasal passage on both sides.  There is no complete obstruction on the left or right side due to rhinitis.  There is no permanent hypertrophy of the nasal turbinates.  There are no nasal polyps.  The examiner also noted that the Veteran does not have any scars related to the Veteran's service-connected allergic rhinitis.  The Veteran does not have a loss of part of the nose or other scars of the nose exposing both nasal passages.  The Veteran does not have a loss or part of the nose or other scars causing loss of part of one ala.  The Veteran does not have a loss of part of the nose or other scars causing other obvious disfigurement.
 
Specifically, in the April 2014 VA examination, x-rays revealed that the Veteran's sinuses were normal.  The examiner's review of the Veteran's file indicated a few entries for nasal allergies.  The examiner opined that the deviation of the nasal septum was minimal and did not contribute to nasal symptoms.  

According to a March 2010 VA examination, the examiner noted that the physical examination revealed a well-developed and well-nourished Veteran in no acute distress.  There was no mucus present.  Palpation of the paranasal sinus elicited no tenderness.  The nasal septum in its mid portion was deviated to the left but did not appear to affect the nasal airway, indicating there was no significant obstruction.  In regards to the deviated nasal septum, the examiner indicated that her nasal septum was in fact deviated to the left in its mid portion but it did not appear to cause airway obstruction in the examiner's opinion.

The Board finds that for evaluation purposes, these findings are consistent with the treatment records, and the Veteran's lay testimony regarding the criteria for a compensable rating under Diagnostic Codes 6502 (deviated septum) and 6522 (allergic rhinitis). 

As the Veteran does not have a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side, a 10 percent disability rating is not warranted under Diagnostic Code 6502.

As the Veteran does not have a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent disability rating is not warranted under Diagnostic Code 6522. Further, as the Veteran has no nasal polyps associated with her service-connected allergic rhinitis, a 30 percent disability rating is not warranted under Diagnostic Code 6522.  

Accordingly, the Board finds that a compensable rating for the Veteran's service-connected allergic rhinitis and sinusitis with deviated septum is not warranted under Diagnostic Codes 6502 and 6522.

Turning to the evaluation criteria for sinusitis, for the reasons below, the evidence of record demonstrates that the Veteran is entitled to a 10 percent rating for her service-connected sinus condition under the General Rating Formula for Sinusitis. 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, but no higher.

The Board finds that the Veteran is competent to report the frequency with which she experiences headaches, pain, and purulent discharge or crusting and credible as to the symptoms she reported.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, in her September 2014 video conference hearing, the Veteran stated that the congestion in her sinus area causes stoppage in the ears, pain in the teeth, a throbbing headache, restlessness, and fever approximately two to three times a year.  See September 2014 Hearing Transcript, p. 3.  However, the Veteran would not describe these episodes as incapacitating, as she tends to "push through" the episodes as she does not want to miss work.  Id. at 4.  The Veteran also notes that when the episodes are unbearable, she gets a prescription for antibiotics for her allergic rhinitis and sinusitis.  Id. at 6.  These episodes last four to five weeks and occur approximately three times a year.  Id. at 7.  On a scale of 1-10, the Veteran noted that these episodes were a 7 in severity when they occurred.  Id.  

While the Veteran's testimony and the medical evidence does not show that the Veteran experiences at least one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment; the Veteran's credible testimony regarding her symptoms, which the Board finds also to be competent evidence, shows that she has three non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, for which she may not see her doctor, but will treat herself.

A higher rating is not warranted as there is no evidence that she has three or more incapacitating episodes per year requiring prolonged antibiotic treatment, and no lay or medical evidence indicating that she has more than six non-incapacitating episodes of sinusitis per year. In fact, based on her testimony, she has no more than three non-incapacitating episodes per year, and the medical evidence shows that the Veteran has occasionally been noted to have issues with her sinuses, such as in March 2005, January 2008, February 2008, and March 2008, and in March 2009, the Veteran was noted to have severe congestion. These treatment notes do not indicate the requisite frequency to meet the criteria for a higher rating.

Further, according to the March 2010 VA examination, the examiner noted that there was no mucus present.  Palpation of the paranasal sinus elicited no tenderness.  In the April 2014 VA examination, x-rays revealed that the Veteran's sinuses were normal.  In addition, the examiner noted that there was no evidence of either chronic or frequent, recurring sinusitis.  

Based on the evidence of record, the Board finds that the criteria for a 10 percent rating for chronic maxillary sinusitis, but no higher, have been met. For the reasons stated above, the Veteran's claim for entitlement to an initial compensable rating for allergic rhinitis and sinusitis with deviated septum is granted at 10 percent disabling.





ORDER

Entitlement to service connection for gastroesophageal acid reflux disease (GERD) is granted.

Entitlement to an initial 10 percent rating for allergic rhinitis and sinusitis with deviated septum is granted.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


